DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1 (Amended). A method of transmitting data via a mirrored serial interface, the method comprising:
a master device receiving an address, data and a read/write command from a master host, loading the address and read/write command first in a master shift register, shifting the address and the read/write command to a slave device via a master-out slave-in (MOSI) line, simultaneously receiving mirrored address[[,]] and read/write bits via a master-in slave-out (MISO) line to check for data sanity using the most significant bit looped back at every clock edge by a destination [[–]] slave 
the slave device after successful transmission of address information fetching data from a slave host;
upon receiving the read instruction the MISO line, simultaneously receiving mirrored data bits via the MOSI line to check for data sanity using the most significant bit looped back at every clock edge by a destination [[–]] master 
upon receiving the write instruction 
the master device and the slave device switching between data from the shift register and acknowledgement from a slave controller or a master controller via multiplexers,
the presence and absence of the master device or the slave device being detected through internal pull ups when a transaction is not 
the internal pull ups detect the presence and absence of the master device or slave device only when [[the]] an address, read/write transaction is not in progress.

2 (Amended). The method as claimed in claim 1, wherein a loopback mechanism on the MISO and MOSI lines determines presence or absence of the master device and slave device in absence of a slave select signal.

3 (Amended). The method as claimed in claim 1, wherein method steps for checking the data sanity comprise:- looping back the content of a source data line onto a destination data line; and comparing the content at every clock edge by a source device controller.

4 (Amended). The method as claimed in claim 1, wherein either the transaction is a read or a write transaction.

5 (Amended). The method as claimed in claim 1, wherein a source device sends a flag to the destination after transferring every burst of data bits indicating data sanity for each transfer.

6. (Amended) The method according to claim 5, wherein a transfer of a burst of data bits includes an address transfer phase and a data transfer phase.

7. (Amended) The method according to claim 6, wherein the address bits flow from the master device to the slave device and data bits flow in either direction.

9. (Amended) The method according to claim [[1]] 5, wherein the flag and the acknowledgement [[is]] are a single bit in band signals asserted on the MOSI and MISO lines and [[is]] are either high or low.

10. (Amended) The method according to claim 1, wherein the method is implemented by using four signal lines including MOSI, MISO, serial clock (SCLK), and slave select (SS) for data and control.

11. (Amended) The method according to claim 1, wherein in absence of the slave select signal a) the master drives logic 0 on the MOSI line, b) the slave, in loopback mode, loops back the contents of the MOSI line to the MISO line at every clock edge; and c) a controller of the master samples the contents of the MISO at every clock edge, if the master senses logic 1 on its MISO line input, it indicates the absence of a slave device.

12. (Previously presented) The method according to claim 1, wherein slave drives logic 0 on the MOSI line indicating valid data transfer and logic 1 for one clock indicating invalid data transfer.

13. (Currently amended) A mirrored Serial interface comprising:
a master device and at least one slave device;
the master device and each of the at least one slave device connected to one another with four signal lines, a serial clock line (SCLK), a master-in-slave-out (MISO) line and a master-out-slave-in (MOSI) line, and a slave select (SS) line for selecting a slave device in a multi-slave configuration;
the master device configured for transmitting data to and receiving data from at least one slave peripheral device, said master peripheral interface device comprising a serial clock generator to generate a clock for synchronizing data movement in and out of the device through MOSI and MISO lines, a shift register comprising a group of flip-flops for shifting data into internal storage elements and shifting data out at [[the]] a serial-out, a memory element and a controller for controlling function of the master device; and
the at least one slave device comprising a shift register comprising a group of flip-flops for shifting data into internal storage elements and shifting data out at the serial-out, a memory element, and a controller for controlling functions of the slave device,
wherein the master device and the slave device have multiplexers to switch between data from a shift register and acknowledgement from any of the controllers,
the master device has an internal pull up at the MISO line and each of the at least one slave device has an internal pull up at the MOSI line to detect presence and absence of the master device or the slave device only when a transaction is not in progress, and
the data latched by the slave most significant bit[[-]] flip-flop at the MOSI line is configured to be looped back to the master on the MISO line[[-]] at every clock edge for reporting communication errors in the case of an address and write transaction,[[-]] and the data latched by the master most significant bit flip-flop at the MISO line is configured to be looped back to the slave on the MOSI line at every clock edge for reporting communication errors in the case of a read transaction.

14. (Amended) The method according to claim 3, wherein either one of the master device or the slave device is a source depending on whether [[it]] the transaction is a read or a write transaction.

15. (Amended) The method according to claim 3, wherein the source device sends a flag to the destination after transferring every burst of data bits indicating data sanity for each transfer.

16. (Amended) The method according to claim 15, wherein a transfer of a burst of data bits includes an address transfer phase and a data transfer phase.

17. (Amended) The method according to claim 16, wherein the address bits flow from the master device to the slave device and data bits flow in either direction.

19. (Amended) The method according to claim 15, wherein the flag and the acknowledgement [[is]] are a single bit in band signals asserted on the MOSI and MISO lines and [[is]] are either high or low.

20. (Amended) The method according to claim 18, wherein the flag and the acknowledgement [[is]] are a single bit in band signals asserted on the MOSI and MISO lines and [[is]] are either high or low.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest simultaneously receiving mirrored data bits via a MOSI line to check for data sanity using the most significant bit looped back at every clock edge by a destination master.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim.

Note that independent claim 13 contains the corresponding limitations of claim 1; therefore, it is considered to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noureddine et al. (US 9,390,056) appears to disclose storing addresses in most significant bits and looping back segments that satisfy a flag.
Nyberg et al. (US 6,198,736) appears to disclose looping back a most significant bit to the least significant bit, and also routing said MSB to a CRC checker.
However, these references do not appear to disclose the relevant allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184